NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
        parties in the case and its use in other cases is limited. R. 1:36-3.




                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-4921-16T3


WILLIAM COBURN,

        Appellant,

v.

NEW JERSEY STATE
PAROLE BOARD,

     Respondent.
______________________

              Submitted June 19, 2018 – Decided August 10, 2018

              Before Judges Simonelli and Koblitz.

              On appeal from the New Jersey State Parole
              Board.

              William Coburn, appellant pro se.

              Gurbir S. Grewal, Attorney General, attorney
              for respondent (Melissa Dutton Schaffer,
              Assistant Attorney General, of counsel;
              Christopher C. Josephson, Deputy Attorney
              General, on the brief).

PER CURIAM

        Appellant William Coburn, an inmate of Northern State Prison,

appeals from the May 31, 2017 final agency decision of the New
Jersey State Parole Board (Board), which affirmed the decision of

the two-member Board Panel (Board Panel) to deny parole and impose

a thirty-six-month future eligibility term (FET).              We affirm.

     Following a jury trial, Coburn was convicted of first-degree

murder, second-degree possession of a weapon for an unlawful

purpose, third-degree unlawful possession of a weapon, possession

of a controlled-dangerous substance with an intent to distribute

and possession of marijuana.         On July 12, 1985, he was sentenced

to thirty years to life imprisonment.

     Coburn became eligible for parole a second time on February

18, 2017.   On January 6, 2017, the Board Panel determined there

was a substantial likelihood that defendant would commit a new

crime if released on parole at that time and denied parole based

on: the serious nature of the offense; prior criminal record;1

prior   opportunities    on    probation   and    parole   failed      to     deter

criminal behavior; prior incarceration did not deter criminal

behavior;   commission        of   numerous,     persistent,     and    serious

institutional   disciplinary        infractions    since   the    last        panel

hearing, with the last infraction occurring in December 2015;2 and


1
   Coburn has no prior adult convictions, but had an adjudication
for truancy as a juvenile.
2
   While incarcerated, Coburn was found guilty of committing five
institutional disciplinary infractions, including prohibited acts


                                       2                                    A-4921-16T3
insufficient problem resolution, specifically, lack of insight

into criminal behavior, and minimization of conduct.                 The Board

Panel also found that:

               [Coburn] blames the victim for basically
               shooting herself.   His version of the story
               is not believable and does not stand up to the
               evidence in the file. He has no understanding
               of his violent criminal behavior and does not
               show any remorse for the victim and only cares
               about how this crime affected him. More work
               needs to be done to address concerns for
               parole.

     The   Board     Panel    also   considered   the   mitigating    factors:

minimal prior record; participation in institutional programs,

including programs specific to behavior; institutional reports

reflect    a    favorable    institutional   adjustment;    and    attempt    to

enroll in programs but was not admitted.

     Coburn administratively appealed to the Board.               He contended

the Board Panel failed to consider material facts; its decision

was contrary to written Board policy or procedure; a Board Panel

member participating in the deliberations or disposition of the

case demonstrated personal interest, prejudice, or bias, which

affected the decision; and a Board Panel member participating in

the deliberations or disposition of the case failed to comply with


*.004, fighting with another person, and *.306, conduct which
disrupts or interferes with the security or orderly running of the
correctional facility.


                                        3                              A-4921-16T3
the Board's Professional Code of Conduct and the Parole Act of

1979.

     Coburn contended that the Board Panel failed to comply with

the Board's Professional Code of Conduct by focusing on how the

victim lost her life, and tainted the record by falsely stating

he said the victim shot herself.          He argued that he told the Board

Panel he was guilty of causing a person to lose their life, which

he lived with and regretted each day, and concluded that by

focusing only on the murder, the Board Panel was prejudiced and

judgmental.    He also argued that the Board Panel said he lacked

remorse, but never asked him about his feelings, and the Board

Panel lacked the skills and professional training as a psychiatrist

to give an opinion on his feelings.

     Coburn further contended that the Board Panel failed to

consider   factors   7,   8,   13,   15,   18   and   20   of   N.J.A.C.   10A-

71:3.11(b).3   He argued the Board failed to consider that he had



3
     N.J.A.C. 10A-71:3.11(b)(7) ("[p]attern of less serious
disciplinary    infractions[]");    N.J.A.C.     10A:71-3.11(b)(8)
("[p]articipation in institutional programs which could have led
to the improvement of problems diagnosed at admission or during
incarceration[]");    N.J.A.C. 10A:71-3.11(b)(13) ("[m]ental and
emotional health[]"); N.J.A.C. 10A:71-3.11(b)(15) ("[s]tatus of
family or marital relationships at the time of eligibility[]");
N.J.A.C. 10A:71-3.11(b)(18) ("[h]istory of employment, education
and   military  service[]");   and   N.J.A.C.   10A:71-3.11(b)(20)
("[s]tatement by the court reflecting the reasons for the sentence
imposed[]").

                                      4                               A-4921-16T3
only five less serious disciplinary infractions throughout his

incarceration, had completed positive institutional programs, had

no record of any mental health problems, maintained employment

while incarcerated, had a good relationship with his family, and

the sentencing judge said he was reluctant to impose the ultimate

sentence imposed because Coburn had no prior criminal record.

Coburn posited that because he had no adult criminal record and

only an adjudication for truancy as a juvenile, there was no

support for the Board Panel's determination that there was a

substantial likelihood he would commit a new crime.

     In a comprehensive May 31, 2017 written final agency decision,

the Board affirmed the Board Panel's decision.   The Board reviewed

the evidence presented at and the electronic recording of the

hearing before the Board Panel, and found no evidence to support

Coburn's allegation of improper conduct by any Board Panel member.

The Board determined the Board Panel asked Coburn appropriate

questions in a professional manner, afforded him ample time and

opportunity to ask and answer questions and to speak on several

points, and listened to his answers, as evidenced by the Board

Panel's follow-up questions.    The Board noted the Board Panel

discussed the shooting with Coburn, questioned him about the

circumstances of the shooting, never stated that Coburn said the

victim shot herself, and afforded Coburn the opportunity to ask

                                5                           A-4921-16T3
questions at the conclusion of the hearing.                The Board concluded

the Board Panel's questioning was appropriate and found no merit

to Coburn's argument that the Board Panel was unprofessional in

conducting his hearing.

     The Board found the Board Panel reviewed Coburn's entire

record in rendering its decision, appropriately considered his

institutional disciplinary charges, and did not solely base its

decision on the negative aspects in the record, but rather, on the

entire record, governed by the factors set forth in N.J.A.C.

10A:71-3.11.   The Board also found the Board Panel appropriately

determined that Coburn exhibited insufficient problem resolution,

specifically that he lacked insight into his criminal behavior.

     The Board found that Coburn had been involved in treatment,

but gained little insight from the programs he attended.                       The

Board noted that Coburn's program participation and rehabilitative

efforts did not negate the fact that he still lacked insight into

his criminal behavior and minimized his conduct.                  The Board also

noted that although it appeared Coburn had made some progress, his

criminal   behavior     was    deeply       rooted,   as   evidenced     by    his

institutional infractions.        The Board emphasized that although

Coburn   acknowledged    the   serious       consequences    of    his   criminal

conduct,    this   represented          only     an    initial       effort      at

rehabilitation.    The Board found Coburn's admission of guilt did

                                        6                                 A-4921-16T3
not equate to a change in his behavior, and concurred with the

Board Panel that based on the aggregate of all relevant factors,

there was a substantial likelihood Coburn would commit another

crime if released on parole at the time.

     The Board found Coburn had not identified any material facts

the Board Panel failed to consider or any written Board policy or

procedure which the Board Panel's decision was contrary, or any

failure of the Board Panel to comply with the Board's Professional

Code of Conduct.     The Board determined Coburn provided no evidence

to support his claim that a Board Panel member participating in

the deliberations or disposition of his case had a demonstrable

personal interest or demonstrated prejudice or bias in the case,

which affected the decision.

     Lastly,   the   Board   found   the   Board   Panel    considered    the

aggregate of the evidence pursuant to N.J.A.C. 10A:71-3.11, and

fully documented and supported its decision pursuant to N.J.A.C.

10A:71-3.18(f).      The   Board   concurred   with   the    Board   Panel's

determination that a preponderance of the evidence indicated there

was a substantial likelihood that Coburn would commit a crime if

released on parole at that time.           The Board affirmed the Board

Panel's decision to deny parole and establish a thirty-six-month

FET. On appeal, Coburn reiterates the arguments made to the Board.



                                     7                               A-4921-16T3
     Our review of the Board's decisions is limited.         In re

Stallworth, 208 N.J. 182, 194 (2011) (citing Henry v. Rahway State

Prison, 81 N.J. 571, 579 (1980)).     The Board's "decisions are

highly 'individualized discretionary appraisals.'"     Trantino v.

N.J. State Parole Bd., 166 N.J. 113, 173 (2001) (citation omitted).

"Accordingly, the Board 'has broad but not unlimited discretionary

powers,' and its determinations 'are always judicially reviewable

for arbitrariness.'"   Ibid.   The Board's decisions "depend[] on

an amalgam of elements, some of which are factual but many of

which are purely subjective appraisals by the Board members based

upon their experience with the difficult and sensitive task of

evaluating the advisability of parole release."      Greenholtz v.

Inmates of Neb. Penal & Corr. Complex, 442 U.S. 1, 10 (1979).      As

the Court observed, parole boards should focus on "what a man is

and what he may become rather than simply what he has done." Ibid.

     Examining the record in light of the arguments raised, we are

satisfied that the Board adhered to these principles and its own

guidelines in rendering the final decision.   The Board's findings

were based "on sufficient credible evidence in the whole record[,]"

Trantino v. N.J. State Parole Bd., 154 N.J. 19, 24 (1998) (quoting

N.J. State Parole Bd. v. Cestari, 224 N.J. Super. 534, 547 (App.

Div. 1988)), and are entitled to our deference.     In the Board's

application of those principles to the facts, we find nothing

                                8                           A-4921-16T3
arbitrary, capricious, or unreasonable in its determination to

deny   parole   and   establish   a   thirty-six-month   FET.   Coburn's

arguments to the contrary are without sufficient merit to warrant

further discussion.     R. 2:11-3(e)(1)(E).

       Affirmed.




                                      9                          A-4921-16T3